TRANSFER ORDER
JOHN G. HEYBURN II, Chairman.
Before the Panel:* In three separate motions, plaintiffs in three actions have moved, pursuant to 28 U.S.C. § 1407, for coordinated or consolidated pretrial proceedings of this litigation in various districts, including the Middle District of Louisiana, the Eastern District of Louisiana, the Northern District of Illinois, the Central District of California, the Southern District of Florida, or the District of Minnesota. This litigation currently consists of 33 actions pending in eighteen districts as listed on Schedule A.1
Ml parties agree that centralization is warranted, but disagree about the most appropriate transferee district. Plaintiffs in more than 50 actions and potential tag-along actions have responded to the motions, and they variously argue in support of centralization in the Middle District of Louisiana, the Eastern District of Louisiana, the Northern District of Illinois, the Central District of California, the Southern District of Florida, the District of Minnesota, the Southern District of Illinois, the District of Colorado, the Southern District of California, the Northern District of California, or the Eastern District of New York. Common defendant Target Corp. (Target) supports centralization in the District of Minnesota.
On the basis of the papers filed and hearing session held, we find that these actions involve common questions of fact, and that centralization in the District of Minnesota will serve the convenience of the parties and witnesses and promote the just and efficient conduct of this litigation. These actions share factual questions arising from a data security breach at stores owned and operated by Target between November 27, 2013, and December 15, 2013. Centralization will eliminate dupli-cative discovery; prevent inconsistent pretrial rulings, including with respect to class certification; and conserve the resources *1339of the parties, their counsel, and the judiciary.
We are persuaded that the most appropriate location for this litigation is the District of Minnesota. Target is headquartered in that district, where 25 actions and potential tag-along actions are pending. All actions in the district are pending before Judge Paul A. Magnuson, a jurist with extensive experience in multidistrict litigation. Moreover, the District of Minnesota is easily accessible and relatively centrally located for the parties to this litigation, which is nationwide in scope.
IT IS THEREFORE ORDERED that pursuant to 28 U.S.C. § 1407, the actions listed on Schedule A are transferred to the District of Minnesota and, with the consent of that court, assigned to the Honorable Paul A. Magnuson for coordinated or consolidated pretrial proceedings in that district.
SCHEDULE A
MDL No. 2522 — IN RE: TARGET CORPORATION CUSTOMER DATA SECURITY BREACH LITIGATION

Central District of California

KLEIN V. TARGET CORPORATION, ETAL., C.A. No. 8:13-01974

Northern District of California

KIRK V. TARGET CORPORATION, C.A. No. 3:13-05885
WREDBERG V. TARGET CORPORATION, C.A. No. 3:13-05901
GUZMAN, ET AL. V. TARGET CORPORATION, C.A. No. 3:13-05953

Southern District of California

BOHANNON V. TARGET CORPORATION, C.A. No. 3:13-03139

District of Colorado

COUNCIL V. TARGET CORPORATION, C.A. No. 1:13-03479

Middle District of Florida

CRUZ V. TARGET CORPORATION, C.A. No. 8:13-03200
KWAN V. TARGET CORPORATION, ETAL., C.A. No. 8:13-03252

Southern District of Florida

GRAY V. TARGET CORPORATION, C.A. No. 0:13-62769

Northern District of Illinois

IN RE: TARGET CORPORATION CUSTOMER SECURITY BREACH LITIGATION, C.A. No. 1:13-09070
MCCARTER V. TARGET CORPORATION, C.A. No. 1:13-09147
NOVAK ET AL. V. TARGET CORPORATION, C.A. No. 1:13-09165
MCPHERSON V. TARGET CORPORATION, C.A. No. 1:13-09188
ELLIS V. TARGET CORPORATION, C.A. No. 1:13-09232
VASQUEZ, ET AL. U TARGET CORPORATION, ET AL., C.A. No. 1:13-09279

Southern District of Illinois

SWITZER, ET AL. V. TARGET CORPORATION, C.A. No. 3:13-01319

Eastern District of Louisiana

HAWKINS U TARGET CORPORATION, C.A. No. 2:13-06770

Middle District of Louisiana

LAGARDE V. TARGET CORPORATION OF MINNESOTA, ET AL., C.A. No. 3:13-00821

*1340
District of Massachusetts

TIRADO V. TARGET CORPORATION, ETAL., C.A. No. 1:13-13212
HELLER V. TARGET CORPORATION, C.A. No. 1:13-13257
DERBA 7 TARGET CORPORATION, C.A. No. 1:13-13267

District of Minnesota

HORTON 7. TARGET CORPORATION, ETAL., C.A. No. 0:13-03583
BURKSTRAND, ET AL. V. TARGET CORPORATION, C.A. No. 0:13-03593
ALONSO III 7 TARGET CORPORATION, C.A. No. 0:13-03601
ASHENFARB, ET AL. 7 TARGET CORPORATION, C.A. No. 0:14-00010
SAVEDOW 7 TARGET CORPORATION, C.A. No. 0:14-00054

Eastern District of Missouri

RANSOM, ET AL. V. TARGET CORPORATION, ET AL., C.A. No. 4:13-02591

Eastern District of New York

SHANLEY, ET AL. 7. TARGET CORPORATION, C.A. No. 2:13-07279

District of Oregon

PURCELL V. TARGET CORPORATION, C.A. No. 3:13-02274

District of Rhode Island

KNOWLES, ETAL. V. TARGET CORPORATION, C.A. No. 1:13-00793

District of Utah

ROTHSCHILD, ET AL. V. TARGET, C.A. No. 1:13-00178

Western District of Washington

SYLVESTER 7. TARGET CORPORATION, C.A. No. 2:13-02286

 Judge Marjorie O. Rendell and Judge Lewis A. Kaplan did not participate in the disposition of this matter. Certain Panel members who could be members of the putative classes in this docket have renounced their participation in these classes and have participated in the decision.


. An additional action was included in the motions for centralization, but has been dismissed without prejudice.
The Panel has been notified of 71 related actions pending in 35 district courts. These and any other related actions are potential tag-along actions. See Panel Rules 1.1(h), 7.1 and 7.2.